STERNBERG, Judge,
dissenting:
I respectfully dissent.
It is important to focus on what is not before the court in this case: We are not dealing with an action of an arm of the state or one of its agencies to stifle opinions with which it disagrees, nor are we faced with a denial of a student’s First Amendment guaranty. Rather, this is a suit brought by a faculty member based on the acts of the student senate in cutting off funds for one month and then offering a lower subsidy.
The faculty member does not specify by complaint or deposition how her individual rights to freedom of speech or press are impinged. She neither lost her job nor her position as faculty advisor. This was a student paper, and the funds in question were cut off by act of the student senate. I can perceive of no right of a faculty member to require such funding to continue, nor of the faculty member’s right to exercise free speech in the student paper.
Contrary to the rationale of the majority, the teaching method of providing “hands on” experience to students by including them in the newspaper in question is not a “right”' guaranteed by the constitution. The rights, if any, are those of the students. See Reineke v. Cobb County School District, 484 F.Supp. 1252 (N.D.Ga.1980). Joyner v. Whiting,'477 F.2d 456 (4th Cir.1973), relied upon by the majority, relates to the rights of students not faculty members.
This faculty member fails the basic test of standing set forth in Wimberly v. Etten-berg, 194 Colo. 163, 570 P.2d 535 (1977):
“The proper inquiry on standing is whether the plaintiff has suffered injury in fact to a legally protected interest as contemplated by statutory or constitutional provisions. If he has not, standing does not exist, and the case must be dismissed.” (emphasis added)
There is no basis upon which the trier of fact could conclude the faculty member sustained an injury to a legally protected interest. Thus, as- Wimberly tells us: “If a person suffers no injury in fact ... no relief can be afforded, and the cause should be dismissed for lack of standing.” See also Theobald v. Board of County Commissioners, Colo., 644 P.2d 942 (1982).
The faculty member’s argument that she may assert the constitutional rights of the students also must fail because there is no cognizable injury to the faculty member alleged. Augustin v. Barnes, Colo., 626 P.2d 625 (1981).
The trial court properly disposed of this claim by summary judgment, and that judgment should be affirmed.